*310The court decided, in an opinion per ewriam, as follows, that the plaintiff was entitled to recover :
The facts in this case are not in dispute. They show conclusively that plaintiff’s mother was in fact dependent upon him for her chief support. Plaintiff is entitled to recover, the amount of judgment to be suspended pending the filing of a report from the General Accounting Office showing the amount due under the foregoing findings and in accordance with this opinion.
*311In accordance with the above opinion and upon report from the General Accounting Office showing the amount due thereunder to be $1,458.80, and upon plaintiff’s motion for judgment, it was ordered December 6, 1943, that judgment for the plaintiff be entered'in the sum of $1,458.80.